Citation Nr: 1535431	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-21 141	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a compensable initial disability rating for seasonal allergic rhinitis.

2. Entitlement to a compensable initial disability rating for hypertension.

3. Entitlement to an initial disability rating in excess of 30 percent for unspecified headaches.

4. Entitlement to service connection for a right wrist disability.

5. Entitlement to service connection for a back disability, to include as secondary to service-connected disability.

6. Entitlement to service connection for a bilateral knee disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction rests with the RO in Columbia, South Carolina, from which the appeal was certified. 

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of that hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Increased Ratings

The Veteran underwent VA examination in July 2009 in connection with her claims.  At the April 2015 Board hearing, the Veteran testified that her service-connected disabilities had worsened since the VA examination.  Specifically, she asserted that she had to increase the amount of time that she cleaned out her nasal passages in order to treat her worsening symptoms of seasonal allergic rhinitis.  With respect to her hypertension, the Veteran contended that it had been harder for her to control her high blood pressure since December 2014.  She also asserted that her migraines came a little earlier and lasted a little longer.  According to the Veteran, physicians had changed her medicine in an attempt to prevent the migraines.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims (Court) found that, when a veteran claims that her condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior examinations and treatment).  Upon review, the Board finds the evidence indicates that the Veteran's service-connected seasonal allergic rhinitis, hypertension, and unspecified headaches have worsened in severity since the VA examination.  As such, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected disabilities on appeal.

Right Wrist Disability

On VA examination in July 2009, the Veteran reported symptoms of weakness, stiffness, swelling, heat, pain, lack of endurance, locking, and tenderness in her right wrist due to constant typing and writing.  However, the VA examiner reported that X-ray examination of the right wrist was negative and on physical examination there was no detectable alteration in form or function of the right wrist.  As such, the VA examiner found there was no current pathology to render a diagnosis.  Here, the Board is cognizant of the holding of the Court in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  The record shows that in October 2008 a private physician noted the Veteran's reports of pain in the hands, wrist, elbows, and right knee and diagnosed rheumatoid arthritis after relevant testing.  As the July 2009 VA examiner did not comment on the diagnosis of rheumatoid arthritis in the record, the Board finds an additional examination and opinion are necessary to determine whether the Veteran has a current right wrist disability for purposes of service connection.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. 
§ 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Back Disability

In July 2009, the Veteran also reported injuring her back in 1996 and currently experiencing stiffness, spasms, increased sensitivity, weakness, and bowel problems.  However, X-ray examination was negative, and on physical examination, the thoracolumbar spine was normal.  As a result, the VA examiner found there was no current pathology to render a diagnosis.  In support of her appeal, however, the Veteran submitted additional private treatment records in June 2015.  In pertinent part, records dated in December 2011 indicate that the Veteran's back pain was related to her already service-connected fibromyalgia.  However, the private physician also reported that the Veteran's fibromyalgia was exacerbating thoracic and lumbar spondylosis.  As the VA examiner did not have the opportunity to review the new evidence, the Board finds remand is warranted for a new VA examination and opinion to determine whether the Veteran has a current back disability related to active duty, to include as proximately due to service-connected disability.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2014).  Furthermore, the Board notes the Veteran did not submit a waiver of AOJ consideration of this new evidence in the first instance.  Given that the evidence was submitted subsequent to the November 2013 Supplemental Statement of the Case, is relevant to the claim, and is not duplicative of evidence already of record, the Board finds that remand is required in order for the RO to re-adjudicate the Veteran's claim of entitlement to service connection for back disability.  38 C.F.R. § 20.1304(c) (2014).

Bilateral Knee Disability

As noted above, the Veteran submitted additional private treatment records in June 2015 in support of her claims.  In pertinent part, private treatment records dated in December 2011 and July 2013 reflect findings of right knee subpatellar chondromalacia and subpatellar chondromalacia, respectively.  As the July 2009 VA examiner did not have the opportunity to address these findings, remand is warranted for a new VA examination and opinion.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159.  In addition, the Veteran did not submit a contemporaneous waiver of AOJ review of the evidence.  Therefore, the Board finds remand is required in order for the RO to review the evidence in the first instance.  38 C.F.R. § 19.36(a) (2014).  Furthermore, the Veteran testified that she received treatment for her knees from a private physician, Dr. Toole.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  As the record does not show that the RO has attempted to obtain these private treatment records, the Board finds remand is warranted to obtain any outstanding private treatment records identified by the Veteran.  

Finally, as it appears the Veteran receives treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from October 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding private treatment records as identified by the Veteran, to include records from Dr. Toole.  To the extent that an attempt to obtain any records is unsuccessful, the record must contain documentation of the attempts made, and the Veteran and her representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell her that the claims will be adjudicated on the basis of the current evidence.  However, if she obtains and submits the missing evidence, the claims may be re-adjudicated.

2. Obtain and associate with the record all VA treatment records for the Veteran dated from October 2014 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and her representative should be so notified in writing.

3. Then, schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected seasonal allergic rhinitis, hypertension, and unspecified headaches.  The claims file including a copy of this Remand must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria.  

A complete rationale should be provided for any opinion or conclusion expressed.

4. Then, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any right wrist disability, back disability, and bilateral knee disability.  The claims file including a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail to include all relevant diagnoses.  The VA examiner should specifically comment on the October 2008 diagnosis of rheumatoid arthritis, the December 2011 diagnosis of thoracic and lumbar spondylosis, and the July 2013 diagnosis of subpatellar chondromalacia.  

Based on a review of the record, to include the service treatment records, VA treatment records and examination reports, private treatment records, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right wrist disability began in service, was caused by service, or is otherwise related to service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability began in service, was caused by service, or is otherwise related to service.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability was caused or aggravated by a service-connected disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  The Veteran is service-connected for unspecified headaches, depression, fibromyalgia, diabetes mellitus, seasonal allergic rhinitis, and hypertension.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral knee disability began in service, was caused by service, or is otherwise related to service.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  After completing the above development, re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and her representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




